Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-116

IN RE NICHOLAS G. KARAMBELAS
                                                            2020 DDN 205
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 332619

BEFORE: Easterly and Deahl, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                              (FILED—May 27, 2021)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; this court’s March
12, 2021, order suspending respondent pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed;
respondent’s motion for leave to late file his lodged response; the statement of
Disciplinary Counsel; and respondent’s motion for leave to late file his sur-reply;
and it appearing that respondent failed to file his D.C. Bar R. XI, §14(g) affidavit, it
is

      ORDERED that respondent’s motions are granted and the Clerk shall file the
lodged response and sur-reply. It is

       FURTHER ORDERED that Nicholas G. Karambelas is hereby disbarred from
the practice of law in the District of Columbia. Respondent asks this court to consider
anew the mitigation factors he presented to the state of Maryland and not impose
reciprocal discipline; however, this court does not consider these factors de novo and
respondent does not allege any defect that would rebut the presumption of reciprocal
discipline. See, e.g., In re Salo, 48 A.3d 174 (D.C. 2012) (there is a rebuttable
presumption that identical discipline will be imposed unless respondent shows by
clear and convincing evidence that one of the five exceptions applies); In re
Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline
proceedings are not a forum to reargue the foreign discipline.”). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                 PER CURIAM